Citation Nr: 0416680	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  96-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral palmar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1983.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
an evaluation in excess of 10 percent for the veteran's 
service-connected bilateral palmar warts.

The Board developed the record on its own in September 2002, 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii), by scheduling the 
veteran for a VA dermatological examination.  That 
examination was conducted in March 2003.  The Board then 
remanded the case in May 2003 with instructions that the RO 
readjudicate the veteran's claim with consideration of the 
additional evidence.  The case is once again before the Board 
for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's bilateral palmar warts are characterized by 
constant itching, with no objective evidence of any extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptionally repugnant characteristics.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
bilateral palmar warts have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7806, (effective prior to August 30, 2002); 
4.118, Diagnostic Code 7806 (effective since August 30, 
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his bilateral palmar warts.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in February 1996; a Statement of the Case 
issued in June 1996; Supplemental Statements of the Case 
issued in April 1997, December 1999, November 2001 and 
December 2003, and November 2003; as well as various letters 
by the RO and the Board.  

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The Statement of the Case 
and Supplemental Statements of the Case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decision, Statement of 
the Case and Supplemental Statements of the Case advised the 
veteran of the evidence necessary to support his claim.  
Letters by the RO dated in December 1997 and October 2003 
also notified the veteran of the respective duties of the VA 
and of the veteran in obtaining that evidence.  Therefore, 
the Board finds that the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute have been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The Board also developed the record on 
it own by scheduling the veteran VA examination to determine 
the nature and severity of his palmar warts.  That 
examination was performed in March 2003 and appears adequate 
for rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 10 percent for his service-connected bilateral palmar 
warts.  For the reasons set forth below, the Board agrees and 
finds that the evidence supports a 30 percent evaluation for 
the veteran's bilateral palmar warts.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's disability due to bilateral palmar warts has 
been evaluated by analogy to eczema.  38 C.F.R. § 4.20, 4.27.  
At the time the veteran filed his claim, eczema was rated as 
10 percent disabling with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; 30 percent 
disabling with exfoliation or itching constant, extensive 
lesions, or marked disfigurement; and 50 percent disabling 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, DC 7806 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in a 
Supplemental Statement of the Case issued in December 2003.  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's bilateral palmar warts. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the revised criteria, DC 7806, a 10 percent evaluation 
is assigned if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is appropriate in cases 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected; or where systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2003).

B.  Factual Background

Turning to the facts of this case, a January 1996 VA 
examination report noted the veteran's history of warts on 
the palms of both hands dating back to service.  The veteran 
indicated that he used a variety of topical agents to keep 
these warts under control.  Objectively, the examiner 
observed numerous warty excrescences on the palmar surfaces 
and on the palmar aspects of the digits.  No secondary 
infection was seen in these areas.  At a VA dermatological 
examination in February 1996, objective findings included 
multiple hyperkeratotic papules on the palms with a few 
pigmented papules on the dorsum of the hands and forearms.  
The diagnoses were verruca vulgaris and seborrheic keratosis.  

The veteran also received VA outpatient treatment for his 
skin condition.  These records appear to be associated with 
the veteran's vocational rehabilitation.  In March 1995, the 
veteran was seen for very subtle skin peeling on his palms.  
The diagnostic impression was questionable fungal infection - 
very mild.  In April 1996, the veteran was seen for scattered 
verrucous papules on his hands.  It was noted that this 
condition had improved due to the fact that he was no longer 
working as a mechanic and stopped washing his hands with 
harsh detergents.  Parenthetically, the Board notes that the 
veteran stopped working as a mechanic at that time after 
injuring his right shoulder before eventually returning to 
work.  In May 1996, the veteran's condition was described as 
stable.  The veteran continued treating this condition with 
Duofilm and 1% hydrocortisone.  

In April 1996, the veteran testified before a hearing officer 
at the RO concerning the severity of his plantar warts.  He 
stated that lesions on his fingers and palms constantly 
itched, especially while working as a mechanic.  He also 
reported keratosis on the back of his hands.  He said that 
exposure to oil and grease at work aggravated this condition.  
He indicated that he used a steroid cream and was told to 
wear gloves at work.  He stated that he was recently approved 
for vocational rehabilitation. 

In a VA Form 9, dated September 1996, the veteran explained 
that his skin condition made it difficult to hold heavy 
objects and was manifested by constant itching.  He said that 
treatment with liquid nitrogen was recommended but that he 
could not afford to take time off from work.  He requested 
that this condition be rated as 30 percent disabling.

At another RO hearing in November 1996, the veteran 
reiterated that his skin condition caused constant itching, 
which made it difficult to use wrenches at work.  According 
to the veteran, he was told that the itching was caused by 
washing his hands too frequently.  He stated that he had five 
warts on each hand and that it was difficult to close his 
fingers.  

The veteran was afforded another VA examination in January 
1998.  At that time, the veteran indicated that he had his 
warts frozen and removed on several occasions, the most 
recent of which was in 1997.  His treatment also included 
Duofilm, which sometimes worked to remove the warts.  He 
indicated that the warts tended to appear on the flexor 
joints, which prevented him from being able to grip or close 
his hands.  He explained that the warts were appearing more 
frequently.  A physical examination revealed a wart over the 
right forearm and at the base of the right middle finger on 
the palmar aspect.  A wart was also located at the base of 
the fourth finger on the palmar aspect and in the flexor 
crease of the fourth proximal interphalangeal (PIP) joint of 
the right hand.  Numerous small palmar warts were also 
located on both hands.  Photographs associated with the 
examination report confirm these findings.  The diagnosis was 
verucca vulgaris involving the palmar aspect of both hands. 

When examined by VA in June 2001, it was noted that the 
veteran had a new job that did not require the use of his 
hands as much as when he worked as a mechanic.  Objectively, 
both palms revealed punctuated depression in the creases that 
were hyperpigmented.  The diagnoses included (1) punctate 
keratoderma, which the examiner noted can affect the ability 
to work with the hands, and (2) seborrheic dermatitis.  

In March 2003, the veteran was afforded another VA 
examination to determine the nature and severity of his 
plantar warts.  The veteran told the examiner that lesions 
had recently spread to the dorsum of both hands.  He 
indicated that he tried using gloves at work to reduce the 
irritation.  Upon physical examination, the examiner observed 
hyperkeratotic papules in the flexors of the fingers but none 
on the dorum of either hand.  A white hyperkeratotic papule 
was also present on the left thumb.  It was also noted that 
the veteran suffered from dry skin on his hands and legs.  
The diagnostic assessment included (1) no signs or symptoms 
of systemic illness seen today, (2) seborrheic dermatitis, 
(3) punctuate keratoderma in flexures - normal variant in an 
African American male, (4) xerotic skin, and (5) verruca 
vulgaris on one thumb.  




C.  Analysis

The Board finds that the evidence supports an increased 
evaluation to 30 percent for the veteran's bilateral palmar 
warts.  The evidence shows that the veteran's hands are 
characterized by constant itching, for which a 30 percent 
evaluation is warranted under the old criteria.  The Board 
notes that it is unclear whether the veteran's constant 
itching is attributable to his service-connected palmar warts 
as opposed to dry skin or some other nonservice-connected 
condition.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.  Although 
Mittleider involved a psychiatric disability, the holding is 
analogous to the facts of this case.  Therefore, the Board 
will attribute the veteran's constant itching to his service-
connected palmar warts.  In light of the veteran's complaints 
of constant itching involving his hands, the Board finds that 
a 30 percent rating is warranted for his bilateral palmar 
warts.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue). 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's bilateral palmar 
warts.  To meet the criteria for an evaluation higher than 30 
percent, the veteran must show that his palmar warts produce 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  The veteran has not complained of, nor does 
the evidence show, systemic or nervous manifestations 
attributable to the veteran's palmar warts.  Therefore, the 
Board need not consider whether there is any evidence of 
ulceration, extensive exfoliation or crusting.  In addition, 
exceptionally repugnant disfigurement has not been described 
or observed during clinical evaluation.  In short, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
palmar warts under the old criteria of DC 7806.  

Likewise, the revised criteria does not provide an evaluation 
in excess of 30 percent for the veteran's palmar warts.  The 
evidence of record does not show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or that the veteran requires systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  38 
C.F.R. § 4.118, DC 7806 (2003).  Finally, the Board notes 
that there are no other potentially applicable diagnostic 
codes under which the veteran may be entitled to an 
evaluation in excess of 30 percent. 

In conclusion, the Board finds that a 30 percent evaluation 
for the veteran's bilateral plantar warts is warranted.  The 
Board also finds that the preponderance of the evidence is 
against an evaluation higher than 30 percent for this 
disability.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's 
bilateral palmar warts have independently caused marked 
interference with the veteran's employment or required 
frequent periods of hospitalization.  The record shows that 
the veteran stopped working as a mechanic for a brief period 
due to a right shoulder injury.  Although the veteran has 
indicated that his palmar warts have interfered with his 
ability to work, he continues to work full time.  In any 
event, the Board notes that any impairment in the veteran's 
ability to work is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for the veteran's bilateral plantar 
warts is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



